Vacated and Remanded and Memorandum Opinion filed February 19, 2009







Vacated and
Remanded and Memorandum Opinion filed February 19, 2009.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-08-00852-CV
____________
 
KINSEL INDUSTRIES, INC., Appellant
 
V.
 
MAIN LANE INDUSTRIES, LTD., Appellee
 

 
On Appeal from the
280th District Court
Harris County,
Texas
Trial Court Cause
No. 2006-74649
 

 
M E M O R A N D U M   O P I N I O N
This is
an appeal from a judgment signed June 13, 2008.  On February 6, 2009, the
parties filed a joint motion to set aside or vacate the judgment and remand the
cause to the trial court for rendition of judgment in accordance with the
parties= settlement agreement.  See
Tex. R. App. P. 42.1.  The
motion is granted.
Accordingly,
we vacate the judgment signed June 13, 2008, and we remand the cause to the
trial court for rendition of judgment in accordance with the parties= agreement.
PER
CURIAM
Panel consists of Justices Frost, Brown, and Boyce.